                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                                    :
THE SIENA CONDOMINIUM ASSOC.,       :                     Civil Action No. 19-12817 (SRC)
INC. et al.,                        :
                                    :
                        Plaintiffs, :                           OPINION & ORDER
                                    :
               v.                   :
                                    :
OHIO CASUALTY INSURANCE CO. et      :
al.,                                :
                                    :
                      Defendants. :

CHESLER, District Judge

       This matter comes before the Court on the motion to remand by Plaintiffs Chubb

Insurance Company, Herod Mezz, LLC, Herod Redevelopment I, LLC, J.H. Mack, LLC, Kohl

Partners, LLC, Jonathan Litt, Pinnacle Investment Ventures, LLC, Brian M. Stolar, The Pinnacle

Companies, LLC, and The Siena Condominium Association, Inc. (collectively, “Plaintiffs.”)

The notice of removal filed on May 22, 2019 alleges that this Court has diversity jurisdiction

over this insurance policy declaratory judgment action, pursuant to 28 U.S.C. § 1332. Plaintiffs

move to remand this case, urging this Court to exercise its discretion to decline to exercise

jurisdiction over the case. Plaintiffs point to a key Third Circuit case, Rarick v. Federated Serv.

Ins. Co., 852 F.3d 223, 227 (3d Cir. 2017), which states:

       A federal district court’s discretion to decline jurisdiction depends on whether the
       complaint seeks legal or declaratory relief. When an action seeks legal relief,
       federal courts have a “virtually unflagging obligation” to exercise jurisdiction. . . .

       When an action seeks declaratory relief, however, federal courts may decline
       jurisdiction under the Declaratory Judgment Act.


                                                 1
The parties agree that, because the case involves declaratory relief only, this Court has the

discretion to decline to exercise jurisdiction. At issue on this motion to remand is the question

of the exercise of that discretion.

       In short, Plaintiffs argue that this Court should follow the principles stated in Reifer v.

Westport Ins. Corp., 751 F.3d 129, 141 (3d Cir. 2014), citing Summy, and decline to exercise

jurisdiction over this case. Defendants National Indemnity Company, Ohio Casualty Insurance

Company, and Merchants Mutual Insurance Company (collectively, “Defendants”) argue that

this Court should follow the principles stated in Kelly v. Maxum Specialty Ins. Grp., 868 F.3d

274, 287 (3d Cir. 2017) and exercise jurisdiction. In Kelly, the Third Circuit concluded: “we

conclude that requiring a district court to consider whether the proceeding before it is

substantially similar to a contemporaneous state proceeding will better enable the court to weigh

the interests underlying its significant discretion and a litigant’s entitlement to seek declaratory

relief in federal court.” Id. at 286.

       Plaintiffs acknowledge that the parties to the companion case in state court are not

identical to the parties to the present action, but argue that the two cases are nonetheless parallel

litigations, within the meaning of Kelly. Plaintiffs describe the state court case as a suit by the

Siena, a building development project, against the project developers for construction defects.

(Pls.’ Br. 3.) The Complaint in the instant case asks this Court to declare the coverage

obligations of the Defendant insurance companies to the developers.

       This Court does not agree with Plaintiffs that the present action and the state court action

are substantially similar. This Court concludes that the present case is not substantially similar


                                                  2
to, nor parallel to, a contemporaneous state proceeding and that, pursuant to Kelly, abstention is

not warranted. This Court exercises its discretion to retain jurisdiction over the present case and

will deny the motion to remand.

       For these reasons,

       IT IS on this 1st day of August, 2019

       ORDERED that Plaintiffs’ motion to remand (Docket Entry No. 10) is DENIED.



                                                         s/ Stanley R. Chesler
                                                     Stanley R. Chesler, U.S.D.J




                                                 3
